1    Ryan M. Sandrock (SBN 251781)                       Thomas R. Burke (SBN 141930)
     rsandrock@sidley.com                                thomasburke@dwy.com
2    SIDLEY AUSTIN LLP                                   DAVIS WRIGHT TREMAINE LLP
     555 California Street                               505 Montgomery Street, Suite 800
3    Suite 2000                                          San Francisco, CA 94111-6533
     San Francisco, CA 94104                             Telephone: +1 415 276-6500
4    Telephone: +1 415 772 1200                          Facsimile: + 1 415 276-6599
     Facsimile: +1 415 772 7400
5
     Richard D. Raskin (pro hac vice)                    Jonathan R. Donnellan (pro hac vice)
6    rraskin@sidley.com                                  jdonellan@hearst.com
     SIDLEY AUSTIN LLP                                   Ravi V. Sitwala (pro hac vice)
7    One South Dearborn                                  rsitwala@hearst.com
     Chicago, Illinois 60603                             THE HEARST CORPORATION
8    Telephone: +1 312 853 7000                          300 West 57th Street
     Facsimile: +1 312 853 7036                          New York, New York 10019
9                                                        Telephone: +1 212 649 2006
     Benjamin M. Mundel (pro hac vice)                   Facsimile: +1 646 280 2006
10   bmundel@sidley.com
     Daniel J. Hay (pro hac vice)                        Attorneys for Defendant
11   dhay@sidley.com                                     FIRST DATABANK, INC.
     SIDLEY AUSTIN LLP
12   1501 K St NW
     Washington, DC 20005
13   Telephone: +1 202 736 8157
     Facsimile: +1 202 736 8711
14
     Attorneys for Plaintiff
15   EXELTIS USA, INC.

16                                UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                           OAKLAND DIVISION

19   EXELTIS USA, INC., a New Jersey Corporation,          Case No. 4:17-cv-04810-HSG-SK
20                  Plaintiff,                             STIPULATION AND [PROPOSED]
                                                           ORDER REGARDING AMENDED
21          v.                                             COMPLAINT AND HEARING
22   FIRST DATABANK, INC., a Missouri
     Corporation,
23
                    Defendant.
24

25

26

27

28


                                        STIPULATION AND [PROPOSED] ORDER
                                           CASE NO. 4:17-cv-04810-HSG
 1          The parties hereby stipulate to the following:

 2          On February 28, 2019, Plaintiff filed a motion to amend its complaint. Dkt. 149.

 3          On March 14, 2019, Defendant opposed this motion. Dkt. 153.

 4          The Court scheduled a hearing for this motion for May 30, 2019.

 5          First Databank agrees to withdraw its opposition to Exeltis’s motion to amend its complaint

 6   and stipulates to the filing of the amended complaint under Rule 15.

 7          In light of this stipulation, the parties consent to removing the hearing scheduled for May 30,

 8   2019 from the Court’s calendar.

 9          By the upcoming summary judgment deadline, First Databank intends to file a motion for

10   summary judgment addressing all claims in the amended complaint, in lieu of filing an answer or

11   other motion.

12          Exeltis agrees that First Databank’s summary judgment motion would serve as a timely

13   response to the amended complaint.

14
     DATED: May 23, 2019
15
                                                           Respectfully submitted,
16

17                                                         By: /s/Ravi v. Sitwala_____________
      By: /s/ Benjamin M. Mundel                           Ravi V. Sitwala (pro hac vice)
18    Benjamin M. Mundel (pro hac vice)                    THE HEARST CORPORATION
      SIDLEY AUSTIN LLP                                    300 West 57th Street
19    1501 K St NW                                         New York, New York 10019
      Washington, DC 20005                                 Telephone: +1 212 649 2006
20    Telephone: +1 202 736 8157                           Facsimile: +1 646 280 2006
      Facsimile: +1 202 736 8711
21
      Attorney for Exeltis USA, Inc.                       Attorney for First Databank, Inc.
22

23

24

25

26

27

28

                                                      2
                                       STIPULATION AND [PROPOSED] ORDER
                                        CASE NO. 4:17-cv-04810-HSG-SK
 1                                      SIGNATURE ATTESTATION

 2
            I am the ECF User whose identification and password are being used to file the foregoing
 3
     Stipulation and [Proposed] Order. In compliance with Local Rule 5-1(i)(3), I hereby attest that the
 4
     other signatories have concurred in this filing.
 5
     DATED: May 23, 2019                                    SIDLEY AUSTIN LLP
 6
                                                            By: /s/ Benjamin M. Mundel
 7                                                             Benjamin M. Mundel
                                                               Attorney for Exeltis USA, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
                                     STIPULATION AND [PROPOSED] ORDER
                                      CASE NO. 4:17-cv-04810-HSG-SK
1                                          [PROPOSED] ORDER

2          Pursuant to the foregoing stipulation of the parties and good cause appearing, it is hereby

3    ORDERED as followed:

4          1.     Plaintiff’s motion to amend its complaint, DKT 149 is GRANTED.

5          2.     The hearing scheduled for May 30, 2019 is vacated

6

7

8    PURSUANT TO STIPULATION, IT IS SO ORDERED

9
     Dated: May  __, 2019
            5/24/2019                                           _________________________________
10                                                              Hon. Haywood S. Gilliam, Jr.
11                                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             [PROPOSED] ORDER
                                       CASE NO. 4:17-cv-04810-HSG-SK
